262 F.3d 897 (9th Cir. 2001)
ELLIOT M. KATZ; IN DEFENSE OF ANIMALS, PLAINTIFFS-APPELLEES,v.UNITED STATES OF AMERICA; CORBIN LEE, MAJOR; BRIAN O'NEILL; STEVEN PARKER, SERGEANT; GLYNN C. MALLORY, JR., GENERAL, DEFENDANTS, AND DONALD SAUCIER, PRIVATE, DEFENDANT-APPELLANT.
No. 98-16298
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed August 23, 2001

1
Before: David R. Thompson and Susan P. Graber, Circuit Judges, and Earl H. Carroll, District Judge.1

ORDER

2
By the mandate of the Supreme Court in Saucier v. Katz, 533 U.S. ___, 121 S. Ct. 2151 (2001), the judgment of this court, 194 F.3d 962, is reversed. Accordingly, the judgment of the district court denying the defendant Saucier's motion for summary judgment is reversed, and the case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion.



Notes:


1
 The Honorable Earl H. Carroll, United States Senior District Judge for the District of Arizona, sitting by designation.